DISMISS; and Opinion Filed June 18, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00891-CV

        FIRST BANK & TRUST COMPANY, THE BANK A/K/A THE BANK OF
                WEATHERFORD, AND DAVID GARVIN, Appellants
                                  V.
       CENTURA LAND CORPORATION F/K/A IORI CENTURA, INC., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04743

                            MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                  Opinion by Justice Schenck

       Asserting they have settled all claims in the underlying case and all issues presented for

appeal, the parties have filed a joint motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a).

We grant the motion and dismiss the appeal. See id.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

140891F.P05
                                          S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

FIRST BANK & TRUST COMPANY, THE                       On Appeal from the 44th Judicial District
BANK A/K/A THE BANK OF                                Court, Dallas County, Texas
WEATHERFORD, AND DAVID GARVIN,                        Trial Court Cause No. DC-12-04743.
Appellants                                            Opinion delivered by Justice Schenck.
                                                      Justices Bridges and Lang participating.
No. 05-14-00891-CV           V.

CENTURA LAND CORPORATION F/K/A
IORI CENTURA, INC., Appellee

          In accordance with this Court’s opinion of this date, we DISMISS the appeal.

          As per the parties’ agreement, we ORDER that each party bear its own costs of this
appeal.


Judgment entered this 18th day of June, 2015.




                                                –2–